  

Exhibit 10.1 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of March 2, 2016 by and between Jensyn Acquisition
Corp. (the “Company”) and Continental Stock Transfer & Trust Company
(“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-208159
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, Chardan Capital Markets, LLC (“CCM”) is acting as the representative of
the underwriters in the IPO; and

 

WHEREAS, simultaneously with the IPO, the Company’s “insiders” (as defined in
the Registration Statement) (the “Insiders”) and CCM will be purchasing an
aggregate of 294,500 units (“Initial Private Units”) from the Company for an
aggregate purchase price of $2,945,000; and

 

WHEREAS, in the event CCM exercises its over-allotment option in full or in
part, the Insiders and CCM will purchase up to an aggregate of an additional
38,025 units (the “Over-Allotment Private Units” and, together with the Initial
Private Units, the “Private Units”) for an aggregate purchase price of up to
$380,250; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, $40,365,000 of the
gross proceeds of the IPO and the sale of the Private Units ($47,610,000 if the
underwriters’ over-allotment option is exercised in full) will be delivered to
the Trustee to be deposited and held in a trust account for the benefit of the
Company and the holders of the Company’s common stock, par value $.0001 per
share (“Common Stock”), issued in the IPO as hereinafter provided (the amount to
be delivered to the Trustee will be referred to herein as the “Property,” the
stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 

IT IS AGREED:

 

1.Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at JP Morgan Chase Bank N.A. and at a brokerage
institution selected by the Trustee that is satisfactory to the Company;

 

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the instruction of the Company, invest and reinvest
the Property (i) in United States government treasury bills, notes or bonds
having a maturity of 180 days or less and/or (ii) in money market funds meeting
certain conditions under Rule 2a-7 promulgated under the Investment Company Act
of 1940, as amended, and that invest solely in U.S. treasuries, as determined by
the Company;

 

(d) Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

 

(e) Notify the Company and CCM of all communications received by it with respect
to any Property requiring action by the Company;

 

   

 

 

(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of its tax returns;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account; and

 

(i) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B, signed on behalf of the Company by its Chief Executive
Officer or Chairman of the Board and Secretary or Assistant Secretary, affirmed
by counsel for the Company and, in the case of a Termination Letter in a form
substantially similar to that attached hereto as Exhibit A, acknowledged and
agreed to by CCM, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein; provided, however, that in
the event that a Termination Letter has not been received by the Trustee by (a)
the 18-month anniversary of the closing of the IPO (“Closing”) or (b) in the
event that a letter of intent or definitive agreement for a Business Combination
has been executed on or prior to the 18-month anniversary of the Closing but the
Business Combination has not been consummated by the 18-month anniversary of the
Closing, the 24-month anniversary of the Closing, the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B hereto and distributed to the Public Stockholders promptly
after such date. The provisions of this Section 1(i) may not be modified,
amended or deleted under any circumstances.

 

2.Limited Distributions of Income from Trust Account.

 

(a) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company.

 

(c) The limited distributions referred to in Sections 2(a) above shall be made
only from income collected on the Property. Except as provided in Section 2(a),
no other distributions from the Trust Account shall be permitted except in
accordance with Section 1(i) hereof.

 

(d) The Company shall provide CCM with a copy of any Termination Letters and/or
any other correspondence that it issues to the Trustee with respect to any
proposed withdrawal from the Trust Account promptly after such issuance.

 

3.Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, Vice Chairman of the Board, Chief Executive
Officer, President or Chief Financial Officer. In addition, except with respect
to its duties under paragraphs 1(i) and 2(a) above, the Trustee shall be
entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it in good faith believes to be given by
any one of the persons authorized above to give written instructions, provided
that the Company shall promptly confirm such instructions in writing;

 

(b) Subject to the provisions of Sections 5 and 7(g) of this Agreement, hold the
Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any claim, potential claim, action, suit or
other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 

 2 

 

 

(c) Pay the Trustee an annual fee as set forth on Schedule A hereto. It is
expressly understood that the Property shall not be used to pay such fees and
further agreed that any fees owed to the Trustee shall be deducted by the
Trustee from the disbursements made to the Company pursuant to Sections 1(i)
solely in connection with the consummation of a Business Combination. The
Company shall pay the Trustee the first year’s annual fee at the consummation of
the IPO and thereafter on the anniversary of the Effective Date;

 

(d) In connection with any vote of the Company’s stockholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
stockholder votes verifying the vote of the Company’s stockholders regarding
such Business Combination; and

 

(e) In the event that the Company directs the Trustee to commence liquidation of
the Trust Account pursuant to Section 1(i), the Company agrees that it will not
direct the Trustee to make any payments that are not specifically authorized by
this Agreement.

 

4.Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Take any action with respect to the Property, other than as directed in
paragraphs 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

 

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(c) Change the investment of any Property, other than in compliance with
paragraph 1(c);

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Trustee, in good
faith, to be genuine and to be signed or presented by the proper person or
persons. The Trustee shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement or any of the terms
hereof, unless evidenced by a written instrument delivered to the Trustee signed
by the proper party or parties and, if the duties or rights of the Trustee are
affected, unless it shall give its prior written consent thereto;

 

 3 

 

 

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;

 

(h) File local, state and/or Federal tax returns or information returns with any
taxing authority on behalf of the Trust Account and payee statements with the
Company documenting the taxes, if any, payable by the Company or the Trust
Account, relating to the income earned on the Property;

 

(i) Pay any taxes on behalf of the Trust Account (it being expressly understood
that the Property shall not be used to pay any such taxes except as provided in
Section 2(a) hereof);

 

(j) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein; or

 

(k) Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i) or 2(a) above.

 

5.Trust Account Waiver. The Trustee has no right of set-off or any right, title,
interest or claim of any kind (“Claim”) to, or to any monies in, the Trust
Account, and hereby irrevocably waives any Claim to, or to any monies in, the
Trust Account that it may have now or in the future. In the event the Trustee
has any Claim against the Company under this Agreement, including, without
limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall pursue
such Claim solely against the Company and its assets outside the Trust Account
and not against the Property or any monies in the Trust Account.

 

6.Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall act in accordance with
this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and, upon such deposit, the Trustee shall be immune from
any liability whatsoever; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).

 

 4 

 

 

7.Miscellaneous.

 

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not be
liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. It may be executed in several original or facsimile
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument.

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i) and 2(b) (which may not be amended without the approval of 65% of the
shares of Common Stock issued in the IPO), this Agreement or any provision
hereof may only be changed, amended or modified by a writing signed by each of
the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of CCM. As to any
claim, cross-claim or counterclaim in any way relating to this Agreement, each
party waives the right to trial by jury. The Trustee may require from Company
counsel an opinion as to the propriety of any proposed amendment.

 

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, Borough of Manhattan, for
purposes of resolving any disputes hereunder.

 

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson_

Fax No.: (212) 845 3202

 

if to the Company, to:

 

Jensyn Acquisition Corp.

800 West Main Street, Suite 204

Freehold, NJ 07728

Attn: Jeffrey J. Raymond

Fax No.: (732) 303-6947

 

in either case with a copy to:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, New York 10004

Attn: George Kaufmann, Director Investment Banking

Fax No.: (646) 465-9039 

 

 5 

 

 

(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company.

 

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance. In the event that the Trustee
has a claim against the Company under this Agreement, the Trustee will pursue
such claim solely against the Company and not against the Property held in the
Trust Account.

 

(h) Each of the Company and the Trustee hereby acknowledge that CCM is a third
party beneficiary of this Agreement.

 

[Signature Page Follows]

 

 6 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee         By:  /s/
Francis E. Wolf     Name: Francis E. Wolf, Jr.     Title: Vice President        
Jensyn Acquisition Corp.         By:  /s/ Jeffrey J. Raymond     Name: Jeffrey
J. Raymond     Title: President, Chief Executive Officer and Director

 

[Signature page to Investment Management Trust Agreement between Continental
Stock Transfer & Trust Company and Jensyn Acquisition Corp.]

 

 7 

 

 

SCHEDULE A

 

Fee Item  Time and method of payment  Amount  Initial acceptance fee  Initial
closing of IPO by wire transfer  $2,000            Annual fee  First year,
initial closing of IPO by wire transfer; thereafter on the anniversary of the
effective date of the IPO by wire transfer or check  $10,000           
Transaction processing fee for disbursements to Company under Section 2  Payment
by deduction at the time of distribution  $250            Paying Agent services
as required pursuant to section 1(i)  Billed to Company upon delivery of service
pursuant to section 1(i)   Prevailing rates 

 

 8 

 

 

EXHIBIT A

 

[Letterhead of Company]

 

  [Insert date]

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson

 

Re: Trust Account No. - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Jensyn Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of March 7, 2016 with __________________ (“Target
Business”) to consummate a business combination with Target Business (“Business
Combination”) on or about [insert date]. The Company shall notify you at least
48 hours in advance of the actual date of the consummation of the Business
Combination (“Consummation Date”). Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on __________ and to transfer the
proceeds to the above-referenced account at Morgan Stanley Bank to the effect
that, on the Consummation Date, all of the funds held in the Trust Account will
be immediately available for transfer to the account or accounts that the
Company shall direct on the Consummation Date. It is acknowledged and agreed
that while the funds are on deposit in the trust account awaiting distribution,
the Company will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and (ii)
the Company shall deliver to you (a) [an affidavit] [a certificate] of
__________________, which verifies the vote of the Company’s stockholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from it and Chardan Capital Markets, LLC with respect to the
transfer of the funds held in the Trust Account (“Instruction Letter”). You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the counsel's letter and the Instruction
Letter, in accordance with the terms of the Instruction Letter. In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same, and
the Company shall direct you as to whether such funds should remain in the Trust
Account and be distributed after the Consummation Date to the Company. Upon the
distribution of all the funds in the Trust Account pursuant to the terms hereof,
the Trust Agreement shall be terminated.

 

 9 

 

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then,
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 

  Very truly yours,       Jensyn Acquisition Corp.         By:       Jeffrey J.
Raymond, President, Chief Executive Officer and Director

 

  By:       Rebecca Irish, Chief Financial Officer

 

AGREED TO AND

ACKNOWLEDGED BY

 

CHARDAN CAPITAL MARKETS, LLC

 

By:    

 

 10 

 

 

EXHIBIT B

 

[Letterhead of Company]

 

  [Insert date]

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven Nelson

 

Re: Trust Account No. [insert no.]___ - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Jensyn Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of March 2, 2016 (“Trust Agreement”), this is to
advise you that the Company has been unable to effect a Business Combination
with a Target Company within the time frame specified in the Company’s Amended
and Restated Certificate of Incorporation, as described in the Company’s
prospectus relating to its IPO. Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on ______________ and to transfer
the total proceeds to the [Trust Checking Account at JPMorgan Chase to await
distribution to the Public Stockholders. The Company has selected ____________,
20__ as the record date for the purpose of determining the Public Stockholders
entitled to receive their share of the liquidation proceeds. It is acknowledged
that no interest will be earned by the Company on the liquidation proceeds while
on deposit in the Trust Checking Account. You agree to be the Paying Agent of
record and, in your separate capacity as Paying Agent, to distribute said funds
directly to the Public Stockholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Certificate of Incorporation of the
Company. Upon the distribution of all of the funds in the Trust Account, your
obligations under the Trust Agreement shall be terminated.

 

  Very truly yours,       Jensyn Acquisition Corp.         By:       Jeffrey J.
Raymond, President, Chief Executive Officer and Director         By:      
Rebecca Irish, Chief Financial Officer

 

cc: Chardan Capital Markets, LLC

  

 11 

 

 

EXHIBIT C

[Letterhead of Company]

 

  [Insert date]

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Cynthia Jordan

 

Re: Trust Account No. [insert no.]____

 

Dear __________________:

 

Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
Jensyn Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of March 2, 2016 (“Trust Agreement”), the Company
hereby requests that you deliver to the Company $_______ of the interest income
earned on the Property as of the date hereof. The Company needs such funds to
pay its income or other tax obligations. In accordance with the terms of the
Trust Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Jensyn Acquisition Corp.         By:       Jeffrey J. Raymond, President,
Chief Executive Officer and Director         By:       Rebecca Irish, Chief
Financial Officer

 

cc: Chardan Capital Markets, LLC

 

 12 



 

